DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/24/2022.  As directed by the amendment: claim 1 has been amended, no additional claims have been cancelled, no new claims have been added, and claims 19-21 remain withdrawn from consideration as being drawn to a non-elected species/invention. Thus, claims 1, 2, 4, 5, 9-13, 15, 17 and 18 are presently examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,821,298) in view of Gotfried (US PG Pub. 2016/0184099) in view of Blain et al. (US PG Pub. 2015/0190242), hereinafter Blain, and Gray et al. (US PG Pub. 2014/0277471), hereinafter Gray.
Regarding claim 1, Jackson discloses an open wedge implant (301), illustrated in Figures 18-24, comprising a wedge body (302) comprising a first expandable portion (310), a second expandable portion (311) connected to the first expandable portion (310) using an intervening distal attachment (312), wherein the first and second expandable portions (310 & 311, respectively) are separated by a gap (313) configured to allow movement of the first and second expandable portions during adjustment of the open wedge implant, illustrated in Figures 23 and 24 (Column 12, Lines 30-32); a proximal opening (PO) within the wedge body (302) comprising a cross-section at a proximal end (CPE) that is larger than at a distal end (CDE) of the wedge body, illustrated in Figure 24 and modified figure 24, below; the first and second expandable portions respectively (310, 311) comprise a first face (314) and a second face (315), wherein the first face (314) and the second face (315) are roughened and comprise one or more surface features (321) that span the entirety of the first and second faces (314 & 315), wherein the first and second faces (314 & 315) are configured for contacting bone portions exposed during an osteotomy, illustrated in Figures 18, 20, 23 and 24 (and thought it isn’t specifically stated that surface features (321) are “machined”, this parameter is deemed to be a product-by-process limitation, it is important to keep in mind that that though product-by-process claims/limitations are limited by and defined by the process, determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim/limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113; thus, in the instant case, the device of Jackson meets the structural limitation of the first and second faces (314 & 315) being roughened and comprising one or more surface features 321, which are capable of performing the intended function of contacting/attaching to bone, thereby meeting the claimed limitation); wherein each of the first and second expandable portions comprising proximal and distal windows (30/220/426), illustrated in Figures 1, 3, 4, 15-17, 25 and 27 (Column 6, Lines 28-30; Column 10, Lines 49-51 & Column 12, Lines 66-67), the windows allow for bone growth therebetween and through the device, in order to aid in the fusion of the vertebral bodies adjacent to the implantable device (Column 7, Lines 2-5 & Column 9, Lines 8-11), and though it is not specifically disclosed that there are a pair/two distal windows, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, in fact it is noted that the originally filed specification of the current application at hand states that the number and shape of the windows doesn't have to be limited to what is illustrated in Figures 10-11 (which illustrates one proximal and two/a pair of distal windows), “but rather any number and shape of the windows and openings may be incorporated into the open wedge implant 240 without limitation” ([0039], Last 4 Lines of the originally filed specification of the current application at hand); thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number and/or location for the windows in the first and second expandable portions, of the device of Jackson, including having a pair/two distal windows, in order to allow for bone growth between/through the device at appropriate locations, and doing so would be a mere matter of rearranging parts, i.e. the windows, and would not affect or change the intended use/purpose of the device of Jackson; and it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70; an expander (303) configured to separate the first and second expandable portions so as to increase a proximal thickness and a wedge angle of the wedge body, a distal end, of the expander, comprising a flat portion (344) configured to contact a distal surface (DS) of the proximal opening (PO), illustrated in Figures 18, 20, 22-24 and modified figures 20 and 24, below, wherein the proximal opening (PO) comprises a first bevel (332) in the first expandable portion (310) and a second bevel (333) in the second expandable portion (311) which are configured to contact a first taper (341) and a second taper (342) in the expander (303), illustrated in Figures 18, 20, 22-24 and modified figure 24, below (Column 11, Line 61 – Column 12, Line 4); wherein the wedge angle of the open wedge implant is proportional to the proximal thickness, such that during an initial configuration the wedge angle comprises a first angle (FA), illustrated in Figure 20 and modified figure 20 below; and during an expanded configuration the wedge angle comprises a second angle (SA), illustrated in Figure 24 and modified figure 24 below, the second angle (SA) being larger than the first angle (FA), illustrated in modified figures 20 and 24, below; a distal channel (DC) configured to facilitate deflection of the first and second expandable portions (310 & 311), such that a uniform wedge angle is maintained along a longitudinal dimension of the wedge implant, illustrated in Figures 18, 24 and modified figure 24, below (Column 11, Lines 51-55); and a proximal screw (304) disposed on a proximal end of the wedge body, configured to move the expander within the wedge body, whereby a wedge angle of the open wedge implant is adjustable by way of turning the proximal screw (304), illustrated in Figures 18-24 (Column 11, Line 60 - Column 12, Line 10 & Column 12, Lines 25-39); wherein the expander (303) comprises a recess (351) configured to loosely retain a smooth portion (352) of the proximal screw (304), the recess allowing free rotation of the smooth portion while a threaded portion (354) of the proximal screw is rotatably engaged within a threaded channel (322) disposed between the first and second expandable portions (310, 311), illustrated in Figures 18 and 20 (Jackson: Column 12, Lines 1-10); and though it is not specifically disclosed that the proximal surface of the expander comprises a rounded curvature identical to a curvature of a proximal end of the wedge body, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the proximal surface of the expander and the proximal end of the wedge body, including both having an identical rounded curvature to match the anterior curvature of a vertebral body, and amounts to a mere change in form/shape which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04); but Jackson does not specifically disclose the proximal end of the wedge body being wider than the distal end, the wedge body comprising a thermoplastic polymer, and in the initial configuration the wedge implant comprising a wedge angle of approximately 7 degrees.	

    PNG
    media_image1.png
    429
    722
    media_image1.png
    Greyscale

	However, Gotfried teaches an implant (20), illustrated in Figures 1A and 1B, in the same field of endeavor, comprising a wedge body comprising a proximal/front end (22) and a distal/rear end (24), wherein the proximal/front end (22) has a width (D7) which is wider than a width (D4) of the distal/rear end (24), illustrated in Figure 1B (Gotfried: [0089]; [0090], Line 1 & [0091], Last 3 lines).  Additionally, Blain teaches an implant (300), illustrated in Figures 12-14, in the same field of endeavor, comprising a wedge body having upper and lower structures (302, 204, respectively) comprising a thermoplastic polymer, i.e. PEEK/PEKK (Blain: [0122], Lines 1-5).  Furthermore, Gray teaches an implant (100), illustrated in Figures 1-3, in the same field of endeavor, wherein in an initial configuration the implant comprises a wedge angle of 8 degrees (Gray: [0093]).
In view of the teachings of Gotfried, Blain and Gray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the proximal end of the wedge body, of Jackson, to be wider than the distal end (the shape taught by Gotfried), since a change in form/shape, i.e. from an overall rectangular shape to an overall trapezoidal shape, is generally recognized as being within the level of ordinary skill in the art; and for the wedge body to comprise a thermoplastic polymer (as taught by Blain), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use; and further for the implant to comprise a wedge angle of approximately 7 degrees (as taught by Gray – it is noted that the 8 degrees taught by Gray can clearly be considered to equate to “approximately 7 degrees” as set forth in the claim) in an initial configuration, since this amounts a mere change in shape/form which is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 & 2144.07).
Regarding claim 2, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, and inasmuch as only the final device/apparatus bears patentable weight, not the intended use, Jackson in view of Gotfried and Blain disclose all the structural limitations as set forth in the claims of the final open wedge implant, and would be capable of being (i.e. has the physical structure to be able to be) used to perform osteotomies in the feet, and therefore anticipates this claim.
Regarding claim 4, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the first face (314) and the second face (315) comprise surfaces with apertures (320) of the open wedge implant that are configured for contacting bone portions exposed during an osteotomy and allowing new bone to grow through, illustrated in Figure 18 (Jackson: Column 11, Lines 55-60).
Regarding claim 5, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second expandable portions (310, 311), and the distal attachment (312) comprise a single component of material, illustrated in Figure 18 (Jackson: Column 11, Lines 51-54).
Regarding claims 9-11, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches tightening the proximal screw (304) draws the expander (303) distally into the wedge body, thereby changing the open wedge implant from the initial configuration characterized by a narrow proximal thickness and a small wedge angle of the open wedge implant, illustrated in Figure 23, to an expanded configuration characterized by a proximal thickness larger than the narrow proximal thickness of the initial configuration, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 12, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 9, wherein Jackson further teaches the distal attachment (312) biases the wedge body (302) in the initial configuration, thereby maintaining an assembled state of the open wedge implant, illustrated in Figures 18, 20 and 23 (Jackson: Column 11, Line 47 – Column 12, Line 10).
Regarding claim 13, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the proximal opening (PO) is configured to receive the expander (303), illustrate in Figures 18, 20, 23, 24 and modified figure 24, above, such that the first and second expandable portions increasingly separate as the expander is drawn distally into the proximal opening, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 15, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second tapers (341, 342) give the expander a distally tapering thickness suitable for separating the first and second expandable portions, illustrated in Figures 18, 20, 22-24 and modified figure 24, above (Jackson: Column 11, Line 61 – Column 12, Line 4).
Regarding claim 17, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the expander (303) comprises a countersink (351) configured to retain a head portion (352) of the proximal screw (304), illustrated in Figures 18 and 20, allowing free rotation of the screw and preventing the expander from becoming disengaged from the screw, the countersink comprising a depth such that the head portion is positioned substantially entirely within the body of the expander and remains substantially flush with the proximal end of the wedge body, illustrated in Figure 18 (Jackson: Column 12, Lines 1-4).
Regarding claim 18, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the proximal screw (304) comprises a proximal socket (355) configured to facilitate engaging and rotating the proximal screw by way of a driver, illustrated in Figure 18 (Jackson: Column 12, Lines 8-10).

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of  Jackson in view of Gotfried, Blain and Gray, stating that the newly added parameter of “the wedge angle of the open wedge implant is proportional to the proximal thickness, such that during an initial configuration the wedge angle comprises a first angle; and during an expanded configuration the wedge angle comprises a second angle , wherein the second angle is larger than the first angle”.  Examiner respectfully disagrees with applicant’s assertion.  As detailed above in the rejection section, Jackson clearly teaches the above mentioned parameter of: the wedge angle of the open wedge implant is proportional to the proximal thickness, such that during an initial configuration the wedge angle comprises a first angle (FA), illustrated in Figure 20 and modified figure 20 above; and during an expanded configuration the wedge angle comprises a second angle (SA), illustrated in Figure 24 and modified figure 24 above, the second angle (SA) being larger than the first angle, illustrated in modified figures 20 and 24 above.  Thus, the rejection of independent claim 1 as being unpatentable over the prior art of Jackson in view of Gotfried, Blain and Gray is deemed to be proper since all the structural limitations set forth in the claim are taught; and therefore, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774